89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Paul John LEISURE, Appellant,v.J. Ronnie WEBB, Individually;  United States of America, Appellees.
No. 95-2211.
United States Court of Appeals, Eighth Circuit.
Submitted June 6, 1996.Filed June 11, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Paul John Leisure appeals from the District Court's1 order granting the United States summary judgment and dismissing sua sponte defendant J. Ronnie Webb.  Having reviewed the record and the parties' briefs, we conclude the judgment of the District Court was correct.   Accordingly, the judgment is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri